           Case 1:21-cv-05109-LTS Document 6 Filed 07/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. POTTER,

                                 Plaintiff,

                     -against-
                                                                    21-CV-5109 (LTS)
 PEOPLE OF THE STATE OF NEW YORK;
 DAVID HOOVLER, District Attorney;                               BAR ORDER UNDER
 JANINE KOVACS, Assistant District                                28 U.S.C. § 1915(g)
 Attorney; ROBERT DEMONO, Assistant
 District Attorney; ROBERT FREEHILL,
 Criminal Court Judge,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, who is currently incarcerated at Riverview Correctional Facility, files this action

pro se and seeks to proceed in forma pauperis (IFP). By order dated June 15, 2021, the Court

(1) noted that while Plaintiff was a prisoner, he had filed three or more cases that were dismissed

as frivolous, malicious, or for failure to state a claim, and (2) ordered Plaintiff, within thirty days,

to show cause by declaration why he should not be barred under 28 U.S.C. § 1915(g) from filing

further actions IFP in this Court while he is a prisoner.

        Plaintiff filed a declaration on July 15, 2021, but the declaration does not provide

sufficient reason not to impose the above-described bar order.

                                              CONCLUSION

        The Court finds that, while Plaintiff was a prisoner, he filed three or more actions that are

deemed strikes because they were dismissed as frivolous, malicious, or for failure to state a

claim. Plaintiff has not shown cause why the bar order should not be imposed, despite an

opportunity to do so. In his response to the Court’s order, Plaintiff does not challenge the Court’s

conclusion that he has three prior actions that were dismissed as frivolous, malicious, or for
            Case 1:21-cv-05109-LTS Document 6 Filed 07/26/21 Page 2 of 3




failure to state a claim; instead, Plaintiff indicates in his response that he agrees to pay the filing

fee by installment payments, if permitted to do so. (ECF No. 5.)

        Under 28 U.S.C. § 1915(b)(1), prisoners who are granted leave to proceed IFP must pay

the $350.00 filing fee but are permitted to do so in partial payments as set forth in that provision.

Plaintiffs who are not proceeding IFP must prepay the full $350.00 filing fee, plus a $52

administrative fee, at the time of filing suit. Because Plaintiff has three strikes under § 1915(g)

and is disqualified from proceeding IFP, he must prepay the $402.00 in fees when bringing a new

civil action while he is a prisoner unless he is under imminent threat of serious physical injury. 1

        The Court warns Plaintiff that the submission of frivolous documents may result in the

imposition of additional sanctions, including monetary penalties. See 28 U.S.C. § 1651.

                                           CONCLUSION

        Plaintiff is barred under 28 U.S.C. § 1915(g) from filing future actions IFP in this Court

while he is a prisoner unless he is under imminent threat of serious physical injury.

        The Court denies Plaintiff’s request to proceed IFP and dismisses the complaint without

prejudice under the PLRA’s “three-strikes” rule. 2 See 28 U.S.C. § 1915(g).




        1
          Section 1915(g) does not, however, prevent Plaintiff from proceeding IFP when
bringing a petition for a writ of habeas corpus challenging his criminal proceedings. See Jones v.
Smith, 720 F.3d 142, 146 (2d Cir. 2013) (holding that, for purposes of section 1915(g), habeas
petitions are not considered civil actions).
        2
         Plaintiff may commence a new action by prepaying the filing fee. If Plaintiff does so,
that complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss
any civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).



                                                   2
           Case 1:21-cv-05109-LTS Document 6 Filed 07/26/21 Page 3 of 3




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is directed to mail

Plaintiff a copy of this order, noting service on the docket.

SO ORDERED.

 Dated:    July 26, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  3
